
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.10


BONUS INCENTIVE COMPENSATION PLAN
PART I


SECTION 1.    PURPOSE

        The purpose of the Executive Incentive Compensation Plan ("the plan") is
to enhance and reinforce the goals of Natrol, Inc. and its subsidiaries (the
"Company") for profitable growth and continuation of a sound overall condition.
This will be accomplished by providing key employees with additional financial
rewards for attainment of such growth and stable financial and operating
condition. Final approval of the payment of any awards made under the Plan is
subject to the discretion of the Board of Directors.

SECTION 2.    DEFINITIONS

2.1Definitions of terms as used throughout this Plan document are as follows:

(a)"Award Year" means the twelve-month period coinciding with the organization's
annual accounting period, January 1st—December 31st.

(b)"Committee" means a Committee established by the Board of Directors of the
Organization to administer the Plan.

(c)"Participant" means an eligible employee, all of whom have been selected
without regard to race, color, religion, sex, gender, marital status, age,
national origin, sexual orientation, physical or mental disability, medical
condition, veteran status, or any basis protected by law.

SECTION 3.    ELIGIBILITY

        Bonuses under the Bonus Plan may be granted to those key employees of
the Company, including officers of the Company, whether or not they are
directors of the Company.

SECTION 4.    ADMINISTRATION

        The Compensation Committee of the Board of Directors of the Company
shall administer the Plan. This Committee shall be comprised of not less than
three members as shall be appointed from time to time by the Board of Directors.

        The committee has full power and authority to select participants from
among those eligible, to determine the amount of funds included in the bonus
pool upon Board approval of the budget plan, to determine the amount and timing
of individual awards, and to adopt and revise such rules and procedures as it
shall deem necessary for the administration of the Plan.

4.1Resolution of Disputes & Awards. The decision of the Committee with respect
to any question or disputes arising out of participation in "the plan", or the
individuals selected for awards, and the interpretation of the provisions of
this Plan shall be final, conclusive and binding on all parties with no right of
court, jury or other review.


SECTION 5.    PARTICIPATION

        Participation in the Plan shall be limited to regular salaried employees
of the Company, including officers as recommended by management and approved by
the Committee. In selecting Participants, the Committee shall consider an
individual's position and potential impact on the Company's business results and
performance. The selection of Participants, and their respective incentive
awards, shall be determined annually by the Committee and communicated to
Participants as soon as possible. The

1

--------------------------------------------------------------------------------


Committee selection of participants shall be final, conclusive and binding on
all parties with no right of court, jury or other review.

SECTION 6.    AWARDS COMPUTATION—GENERAL

        The Committee should establish the performance criteria for the award of
the Incentive Bonus Compensation (criteria) at the beginning of each calendar
year.

        The Committee should establish the performance criteria for the award of
the Incentive Bonus Compensation (criteria) at the beginning of each year.

6.1The Committee shall establish all operating rules and criteria for the plan
by the first quarter of each calendar year.

It is expected that during any bonus plan year, there could be unusual and/or
non-recurring significant revenue or expenses that the Committee believes should
be considered for exclusion for determination of bonus compensation. The
Committee will evaluate these occurrences and decide whether the resulting
effect on earnings will be excluded or included from the Company's results of
operations ("qualifying earnings").

Plan participants will be given timely notice of any such material changes or
events that alter the "qualifying earnings".

6.2The participants immediate supervisor should be consulted prior to any award
being made to verify that the participant is in good standing and qualifies for
inclusion in the plan.

6.3Each Bonus participant shall achieve the percentage of Bonus to be received
by the participant for each level of achievement of the Performance Goal, and
such other terms and conditions as the Committee, in its sole discretion, shall
determine. Part II, Section 3, includes guidelines that will be followed to
measure results.

SECTION 7.    PAYMENT OF AWARDS

7.1Normal Payment. Awards shall be earned as of the last business day of the
Award Year. As soon as reasonably practicable following the end of a Measurement
Period, but in no event later than ninety (90) days following the fiscal year
end close, the Compensation Committee shall certify in writing the level of
achievement of each Performance Goal established by the Compensation Committee
with respect to such Measurement Period.

Bonus payments shall be made from the general funds of the Company and no
special or separate fund shall be established or other segregation of assets
made to assure payment. No participant or other person shall have under any
circumstances any interest in any particular property or assets of the Company.

7.2Payment Under Conditions of Termination. If termination of employment occurs
during an Award Year on account of death, total disability, or approved leave of
absence, such Participant terminating employment shall be deemed to have earned
a proportionate (prorated) share of that would otherwise be that Award Year's
actual bonus.

The amount of such Award shall be the amount that would have been earned had the
Participant been employed by the Company during the full Award Year, multiplied
by a fraction, the numerator of which is the number of days that the Participant
was employed by the Company, and the denominator of which is the number of days
in that full Award Year.

7.3Participant Transfer. If a Participant is transferred to another Subsidiary
affiliated with the Company during an Award Year, and is determined to be
eligible for payments under one or both

2

--------------------------------------------------------------------------------

of the Subsidiary's plans, partial awards will be made under each Plan based on
a pro rata determination as described in the preceding paragraph.

If termination of employment occurs for any reason other than death, total
disability, or approved leave of absence, no award shall be deemed earned for
the Award Year in which such termination occurs.

SECTION 8.    DISSOLUTION OR MERGER

        If the Company should be liquidated and/or dissolved, or if the Company
should become a party to a merger or consolidation in which it is not the
surviving corporation, the value of the bonus fund shall be determined in
accordance with paragraph 7.2 and on the date of such dissolution or merger.

SECTION 9.    AMENDMENT OR TERMINATION

        The Board of Directors of the Company or the Compensation Committee of
the Board of Directors, if and to the extent authorized, in absolute discretion
of the body so acting and without notice, may at any time amend or terminate the
Plan, provided that no such amendment or termination shall adversely affect the
rights of any participation under any award previously granted.

SECTION 10.    OTHER CONDITIONS

10.1Right of Assignment. No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any lien, directly, by
operation of law, or otherwise including levy, garnishment, attachment, pledge,
and bankruptcy. In the event of a Participant's death, payment shall be made to
the Participant's designated beneficiary, or in the absence of such designation,
to the Participant's estate.

10.2Right of Employment. The receipt of an award under this Plan shall not give
any employee any right to continued employment by the Company, and the right to
dismiss any employee is specifically reserved to the Company. The receipt of an
award in any year shall not give an employee the right to receive an award in
any subsequent year.

10.3Withholding for Taxes. The Company shall have the right to deduct from all
payments under this Plan any federal or state taxes required by law to be
withheld with respect to such payments.

SECTION 11.    EFFECTIVE DATE

        The effective date of this Plan shall be January 1, 2004 as adopted by
the Board of Directors of the Company.

PART II. OPERATING RULES

SECTION 1.    GENERAL

        The following Incentive Compensation Plan Operating Rules will be in
effect during January 1, 2004-December 31, 2004. These operating rules are
subject to change by the Committee before the start of the Plan Year, with the
approval of the Board of Directors. It is anticipated that the rules will be
revised only when significant changes occur, or other pertinent factors affect
the operation of the Plan. Changes from year to year will be minimized in order
to maintain the basic continuity of the Plan.

SECTION 2.    PLAN PARTICIPANTS

        Plan Attachment II.1 lists the current Plan Year Participant names,
titles, organizational and/or responsibilities. Plan Participants are selected
prior to the start of the Plan Year. New participants may

3

--------------------------------------------------------------------------------


be added at a later date, e.g., newly hired employee, PROVIDED they meet
qualifying criteria guidelines (Job Grades) and will be subject to a pro-rated
percent of award, should criteria be met.

SECTION 3.    INCENTIVE FORMULAS

        Instructions for calculating the bonus pool are included in Attachment
II.2. Attachment II.3 includes the formulas for calculating the individual
incentive compensation awards. The attachments include additional definitions of
terms and descriptions of the calculations.

SECTION 4.    EFFECTIVE DATE

        The effective date of the Incentive Compensation Plan shall be
January 1, 2004.

ATTACHMENT II.1—Plan Participants (By title only)

Salary Grade Level 51—62 (Vice President & Above)

Name


--------------------------------------------------------------------------------

  Title

--------------------------------------------------------------------------------

    President/CEO     Chief Operating Officer     Executive Vice President/Chief
Financial Officer     Vice President, Product Development     Vice President,
Sales     Vice President, Retail Sales     Vice President, General Counsel    
Vice President, Marketing     Vice President, Senior Counsel     Vice President,
EPI/Director of Manufacturing     Vice President, QA/QC

Total Represented Salary Grades 51-62: $2,865,000
Estimated Maximum Accrual: $716,250.

Salary Grade Levels: 46 - 48(By title only)

    Director, QC     Director, Marketing     Director, IT     Director, Finance
    Director, Alternative Sales     Director, Human Resources     Director,
Planning, Inventory Control, Purchasing     Director, Warehouse/Plant Operations
    Director, Purchasing     Director, Communication

Total Represented Salary Grades 46-48: $943,176 est.
Estimated Maximum Accrual: $141,476

4

--------------------------------------------------------------------------------

Salary Grade Levels 40 -45 (By titleonly)

    Sr. Manager of Trade Marketing     Sr. Compliance Manager     Facility
Manager, Prolab     Product Development Manager     Data Insights Manager    
Brand Manager     Sr. Manager Sales & Marketing Administration*     Senior
Manager, Paralegal     Product Development Manager     Manufacturing Supervisor
    Inventory Control Manager     Maintenance Supervisor     Production Manager
    Brand Manager Natrol Core     Executive Assistant     Associate Brand
Manager     Product Development Manager     Assistant Controller     A/R Manager
    A/P Manager     Facility Administrator     Consumer Services Manager    
Consumer Services Manager     Office Manager     Packaging Supervisor    
Shipping Manager     Packaging Supervisor

Total Represented Salary Grades 40-45: $1,657, 925 est
(*Salary Grade Sales 32 equivalent to Salary Grade 44)
Estimated Maximum Accrual: $165,792.50

ATTACHMENT II.2—Instructions for Calculating Bonus Pool

        A target bonus fund shall be established equal to 10%-25% of the annual
base salary of the Plan Participants as called out below. Employees based upon
their salary grade, will be eligible for an annual incentive bonus as a
percentage of their base salary.

Salary Grade Level


--------------------------------------------------------------------------------

  Bonus Fund

--------------------------------------------------------------------------------

51 - 62   25% of Base Salary 46 - 48   15% of Base Salary 40 - 45   10% of Base
Salary

        The incentive program shall be based on "qualifying income" as defined
in paragraph 6.1 and corporate earnings. The 2004 target to receive 100% of the
eligible incentive bonus is $5,000,000 before bonuses, interest and income
taxes. The Compensation Committee of the Board has agreed to pay a portion of
the eligible incentive bonus based on partial milestones achieved, as well as
exceeding the corporate target.

5

--------------------------------------------------------------------------------



Chart for percentage of eligible schedule


 
  Target

--------------------------------------------------------------------------------

  Award

--------------------------------------------------------------------------------

    10,000,000   150%     9,000,000—9,999,999   140%     8,000,000—8,999,999  
130%     7,000,000—7,999,999   120%     6,000,000—6,999,999   110% *Corporate
Goal   5,000,000—5,999,999   100% of eligible bonus     4,000,000—4,999,999  
75%     3,000,000—3,999,999   50%     2,000,000—2,999,999   25%     Less than
2,000,000   0%

--------------------------------------------------------------------------------

*Before Bonuses, Interest and Income Taxes

6

--------------------------------------------------------------------------------




QuickLinks


BONUS INCENTIVE COMPENSATION PLAN PART I
Chart for percentage of eligible schedule
